DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered. 
As directed by the amendment, claim 1 has been amended and claims 3, 4, 6 have been cancelled. Claims 19-22 were previously withdrawn. As such, claims 1-2, 5, 7-18 remain under consideration in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two ancillary parts” and “at least one connection means” and “at least one error-proofing means” (claim 1), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The relevant limitation in claim 1 is “at least one error-proofing means”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not adequately describe the “at least one error-proofing means”. There is no indication what structural components this limitation encompasses nor is it depicted in the figures by reference numeral.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the “at least one error-proofing means” includes. The specification does not describe this component in any meaningful way.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uthgenannt etal. (US 2015/0051602), hereinafter “Uthgenannt’.
Regarding claim 1, Uthgenannt discloses a guiding ancillary device (10) intended to cooperate with at least two bone surfaces (212, 214, 216), characterized in that it comprises: for each bone surface, a bearing surface (90, 70, 38) intended to match at least partially a portion of the corresponding bone surface (FIG. 5); said bearing surface adapted to delimit a working zone (portion of bone through guides 22, 24, 54, 56) on said bone surface when it is in contact with said bone surface; said bearing surfaces being configured to maintain said ancillary device in position on the corresponding bone surfaces (via engagement members e.g., 38); at least two ancillary parts (12, 80), each of the ancillary parts intended to cooperate with at least one distinct bone surface (FIG. 5) the at least two ancillary parts comprises: at least one connection means (82, 92) allowing the at least two ancillary parts to be joined together, the at least one connection means includes at least one error-proofing means (male/female connection mechanism) for preventing the connection of ancillary parts that are not intended to be immediately adjacent when the ancillary device is assembled (cannot connect otherwise due to male/female connection); at least some of said ancillary parts comprising at least one guide means (22, 24, 54, 56); and the at least one guide means adapted to receive at least one medical device, said at least one guide means guiding the medical device to said working zone on the corresponding bone surface (FIG. 5).
Regarding claim 2, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in that the guiding ancillary device is in one piece (upon assembly).

Regarding claim 5, Uthgenannt discloses the guiding ancillary device as claimed in claim 3, characterized in that each ancillary part has a female connection portion and/or a male connection portion (82, 92).
Regarding claim 7, Uthgenannt discloses the guiding ancillary device as claimed in claim 3 characterized in that said ancillary parts are configured to define at least two axes for guiding one or more different medical devices when they are connected to each other (FIG. 5).
Regarding claim 8, Uthgenannt discloses the guiding ancillary device as claimed in claim 3, characterized in that each part of said ancillary device comprises, for each bone surface, a bearing surface (90, 70, 38) intended to match at least partially a portion of said corresponding bone surface, said bearing surface delimiting a working zone on said bone surface, each part comprising at least two guide means (22 24, 54, 56), said at least two guide means defining distinct working axes for guiding the movement of at least one medical device along said working axes on the corresponding bone surface (FIG. 5).
Regarding claim 10, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in that it is configured to cooperate with two distinct bone surfaces (FIG. 5).
Regarding claim 11, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in that said guide means or at least one of said guide means is configured to define an abutment (30) for the movement of said corresponding guiding device.
Regarding claim 12, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is a hollow elongate member (FIGS. 3-4)
Regarding claim 13, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is a tubular member, the tubular member has a lumen (at 40, FIG. 4) defining a longitudinal axis for the movement of at least one medical device along said axis (FIGS. 3-4).
Regarding claim 14, Uthgenannt discloses the ancillary device as claimed in claim 12, characterized in that the hollow elongate member has a channel for the passage of at least one medical device through said corresponding hollow elongate member (FIG. 5), the inner wall of said hollow elongate member delimiting said channel defining a displacement surface of said medical device against at least part of which said medical device is intended to be moved in order to delimit the excursion of said medical device in said working zone of said corresponding bone surface (FIG. 5).
Regarding claim 15, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the ancillary device comprises at least two guide means (22, 24).
Regarding claim 16, Uthgenannt discloses the ancillary device as claimed in claim 13, characterized in that the tubular member comprises a longitudinal axis, this longitudinal axis is coincident with a working axis, the working axis of said tubular member being directed along an axis tangent or substantially tangent at a point of the working zone (FIG. 5).
Regarding claim 17, Uthgenannt discloses the guiding ancillary device as claimed in claim1, characterized in that it further comprises at least one fixing means (22, 24) for fixing said ancillary device to at least one bone surface.
Regarding claim 18, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in that at least one of the guide means is configured in such a way as to direct the medical device into a part of at least one of the working zones that is separated from a sensitive zone (FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uthgenannt.
Regarding claim 9, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, except characterized in that each bearing surface is an impression of the portion of the bone surface that it is intended to match, said bone surface being of the femur. It is well known in the art to form bearing surfaces having an impression of the surface it is intended to match, for the purpose of fitting with the bone surface in a specified orientation. In this case, the bearing surfaces of Uthgenannt would be formed with an impression of the portion of the bone surface in order to attach the guiding device to the femur in the desired location.
Response to Arguments
In response to Applicant's argument that Uthgenannt does not disclose the at least one error-proofing means, Examiner respectfully disagrees. The male/female connection of ancillary parts prevents the parts from connecting in an alternative way and to alternative components. Furthermore, the at least one error-proofing means is not explicitly described in Applicant’s specification or drawings (see 35 U.S.C. 112 rejections above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775